DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 5, the term “non-data copy write” is vague & indefinite because the term “non-data” might indicate there is no data to be copied or to be written to memory cell at all. However, it is well-known that for a memory cell to be written or to be copied or refreshed, there is always data be involved, thus what is being claimed by “non-data” here? Additionally, the last line of claim recites a step of “providing data” to be written to memory following after the step of “providing operand bit”, which also makes it more unclear as to whether or not this operand bit would indicate which burst mode, i.e., “write data copy” or “non-data copy write” to be used with this later-provided data anyway? On line 7, the term “write command” should be changed to “data write command” to distinguish it from the other “mode register write command” since they serve two different purposes (if any) as data written either into a mode register or into a memory cell?
	Similarly, in the following claims 3, 6, 9 & 10, “the write command” might confuse the reader which write commands (recited on lines 3 & 7) as discussed above?
	Claim 10, last 3 lines reciting two different “write operation” with same writing purposes. Does the first operation (write data copy) imply that old data is copied into cell (or a data copy operation)? And does the second operation (write operation) imply that new data is written into cell (or a data write operation)? See claim 13 also.
	Claim 16, line 4 recites the condition “responsive to an active enable signal and the operand bit having a first value” while line 9 recites another condition “responsive to an inactive enable signal or the operand bit having a second value”. Should the terms “or” be “and” instead? See similar language with 2 conditions in claim 10 also.
	Other claims (not mentioned above) are rejected or objected as being dependent upon the rejected claims above.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827